Citation Nr: 1042980	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which denied 
the Veteran's claim for service connection for a heart condition.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service 
connection for a heart condition, to include as due to the in-
service aggravation of a pre-existing condition, the Board finds 
that additional development of the evidence is required in the 
form of additional notice and a VA medical examination and 
opinion.

First, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007) (Dingess), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, the 
Veteran was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection in October 2005, but he was not provided with notice 
pursuant to Dingess.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) (West Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010).  

Second, as noted above, Veteran had military service from October 
1968 to March 1969.  He was provided with an enlistment 
examination in October 1968, and was found qualified for military 
service.  Subsequently, the Veteran was provided with a physical 
examination in January 1969 which discovered that the Veteran had 
a previously "[u]ndiagnosed manifestation of a second degree AV 
block," but "no heart disease [was] found."  Nevertheless, the 
service medical board reviewing the Veteran's condition concluded 
that this condition had existed prior to service (EPTS), and the 
Veteran was "unfit for appointment, enlistment, or induction."  
The Veteran was then discharged from active military service in 
March 1969.  As such, there is evidence of a heart-related 
medical diagnosis during the Veteran's service.  However, the 
evidence at the time of service indicates that the Veteran's 
heart condition had pre-existed his service, and that he did not 
have heart disease at that time.

The AOJ has obtained private treatment records dated from July 
2004 to November 2005 from W. Childs, M.D., which identify the 
Veteran as receiving treatment for dizziness and chest pains 
during this period.  The AOJ also obtained private treatment 
records dated in March 2006 from S.E. Alabama Medical Center 
which indicate that the Veteran is experiencing ischemic heart 
disease, chest pains, and angina with a history of a myocardial 
infarction in 1996.  Finally, the AOJ obtained relevant medical 
records from the Social Security Administration dated from July 
2004 to June 2005, which noted the Veteran's extensive history of 
smoking and a 1988 MI (myocardial infarction), as well as his 
history of chest pain, and bradyarrhythmias, and his use of a 
pacemaker.  These records indicate that the Veteran was diagnosed 
with acute coronary syndrome and coronary artery disease.  
Therefore, there is also ample evidence of diagnosis of and 
treatment for a current heart condition.  

The Veteran has argued that he was found acceptable for military 
service at enlistment, but, due to the hardships of basic 
training, subsequently developed a heart condition.  See the 
Veteran's October 2005 statement, August 2006 notice of 
disagreement (NOD), and February 2007 substantive appeal (VA Form 
9).  The Board concludes that, in part because this contradicts 
the medical evidence of record at the time of service, this is a 
determination which requires medical skill or knowledge.  There 
is no evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to make 
such a determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  

As such, the medical evidence indicates that the Veteran had a 
pre-existing heart condition diagnosed during service, but does 
not provide any competent evidence regarding the relationship 
between the Veteran's service and his current heart related 
disorders.  The Veteran's representative pointed out in the 
Informal Brief of Appellant in Appealed Case in October 2010, 
that, if the AOJ is denying the Veteran's claim as one for a pre-
existing condition, VA must show that the Veteran's disorder was 
not aggravated by his service.  VA's General Counsel has held 
that to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 for conditions not noted on the enlistment or entrance 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The 
United States Court of Appeals for the Federal Circuit has 
adopted the General Counsel's position.  Wagner v. Principi, 370 
F.3d  1089, 1096 (Fed. Cir. 2004).  As such, if the Veteran's 
current heart conditions are a progression of the Veteran's in-
service diagnosis, then VA must show by clear and unmistakable 
evidence that his disorder was not aggravated.  However, if the 
Veteran's current disorders developed subsequent to his service, 
and are unrelated to his in-service diagnosis, then he can only 
be service-connected if there is a relationship between his 
service and his current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Therefore, as related above, the Veteran clearly has a current 
heart condition but the relationship between his current 
condition and his active military service is unclear.  The AOJ 
provided the Veteran with a VA medical examination in June 2006; 
however, this opinion did not review the Veteran's claims file or 
provide any opinion regarding a relationship between any current 
heart condition and the Veteran's service.  The Court has held 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  At this time, the relationship between the Veteran's 
current conditions and his in-service medical diagnosis of and 
discharge for a second degree AV block is not clear, and the June 
2006 VA medical examination has not addressed the issues relevant 
to this appeal.  As such, a new VA examination, conducted by an 
appropriate specialist, is necessary to determine the nature and 
etiology of the Veteran's current heart condition.

Accordingly, the case is REMANDED for the following action:

1.	Please send the Veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess, supra. 

2.	Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of any 
current heart condition which the Veteran 
is experiencing.  The Veteran is hereby 
advised that a failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary. 

	Based on a direct examination of the 
Veteran and comprehensive review of the 
claims file, please address the following 
issues regarding the Veteran's claim for a 
heart condition:

(A)	Please identify and diagnose any 
current heart condition that the 
Veteran is currently experiencing.  
Provide a comprehensive history of any 
condition or conditions found, 
addressing both the Veteran's January 
1969 service treatment record and 
medical board report, and his 
subsequent treatment records for chest 
pain, bradyarrhythmias, ischemic heart 
disease, acute coronary syndrome, and 
arteriosclerotic heart disease.
	
(B)	Is it at least as likely as not (50 
percent or more probable) that any 
current heart condition is directly 
related to the Veteran's military 
service from October 1968 to March 
1969, manifested during the Veteran's 
military service from October 1968 to 
March 1969, or occurred within one 
year of his separation from active 
military service (in this case prior 
to March 1970)?  Indicate if any 
current condition was present at the 
time of the Veteran's in-service 
treatment and discharge in 1969, or if 
any current condition is related to 
his in-service diagnosis of a "second 
degree AV block."

(C)	If a current disability is related to 
the symptoms noted in service (service 
treatment records (STRs) of diagnosis 
of a second degree AV block in January 
1969), please offer an opinion as to 
whether any such heart condition pre-
existed his military service?

(D)	If the answer is to question (C) is 
yes, please offer an opinion as to 
whether any pre-existing heart 
condition permanently increased in 
severity during his military service 
from October 1968 to March 1969?

(E)	If there was an increase in severity 
of the Veteran's preexisting heart 
condition during his October 1968 to 
March 1969 military service, was this 
permanent increase in severity due to 
the natural progression of the 
disorder?

(F)	Finally, the VA medical examiner 
should indicate if the any of the 
Veteran's current heart conditions are 
due to any intercurrent causes, 
unrelated to his active duty service, 
in particular noting the Veteran's 
extensive history of smoking, as noted 
several time in the Veteran's medical 
records (see the SSA medical records 
dated in June 2005). 

	The term 'at least as likely as not' does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

	The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

3.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication.

4.	After completing the above development, the 
AOJ should readjudicate the issue of 
service connection for a heart condition, 
to include as a pre-existing condition 
aggravated by service, considering any new 
evidence secured since the October 2009 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


